FILED
                               NOT FOR PUBLICATION                                            JUL 28 2010

                                                                                      MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                  U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT

 ROGELIO BARRAGAN-
 CAMPOS,
                                                            No. 07-15407
 Petitioner–Appellee,
                                                            D.C. No. CV-06-07057-CRN
           vs.

 JANET NAPOLITANO et al.,                                   MEMORANDUM*

 Respondents–Appellees.

                      Appeal from the United States District Court
                        for the Northern District of California
                      Charles R. Breyer, District Judge, Presiding

                           Argued and Submitted July 15, 2010
                               San Francisco, California

Before: BYBEE and TALLMAN, Circuit Judges, and BURGESS, District Judge.**
       Rogelio Barragan-Campos (“Barragan-Campos”) appeals the district court’s
order dismissing his petition for a writ of habeas corpus or, alternatively, a writ of
mandamus. Barragan-Campos seeks to challenge the reinstatement of his 1989
deportation order and obtain review of Immigration Judge Marilyn J. Teeter’s
order terminating his removal proceedings.


       *
         This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
          The Honorable Timothy M. Burgess, District Judge for the District of Alaska, sitting
by designation.
      We conclude that the district court correctly held that the REAL ID Act of
2005 divested district courts of habeas corpus jurisdiction to hear challenges to
final orders of removal, including the reinstatement of deportation orders. 8 U.S.C.
§ 1252(b)(9). However, we also hold that the district court possessed jurisdiction
to review Barragan-Campos’s direct constitutional challenge to the REAL ID
Act—that the Act deprives the district court of habeas corpus jurisdiction without
providing an adequate substitute in the court of appeals. See Puri v. Gonzales, 464
F.3d 1038, 1041 (9th Cir. 2006). Despite the district court’s error, we uphold the
district court’s dismissal since we have expressly repudiated Barragan-Campos’s
constitutional claim. Id. (in enacting the REAL ID Act, “Congress . . . provided an
adequate substitute for habeas proceedings”); Aetna Life Ins. Co. v. Bayona, 223
F.3d 1030, 1034 n. 4 (9th Cir. 2000) (“[W]e may affirm the district court on any
ground supported by the record, even if the ground is not relied on by the district
court.”).
      Additionally, the district court did not err in concluding that it lacked
jurisdiction to review the Immigration Judge’s decision to terminate removal
proceedings. The court correctly determined that it could not review the
Immigration Judge’s termination decision until Barragan-Campos exhausted his
administrative remedies with the BIA. The fact that the BIA has since affirmed the
Immigration Judge’s termination order does not mean that the district court erred,
nor does it vest us with jurisdiction over this order.
      AFFIRMED.